Ruth Botstein
Meagan Carmichael
Assistant Municipal Attorneys
Municipal Attorney’s Office
P.O. Box 196650
Anchorage, Alaska 99519-6650
Phone: (907) 343-4545
Fax: (907) 343-4550
Email: uslit@muni.org

Attorneys for Defendants
Municipality of Anchorage, Anchorage Equal Rights Commission,
And Mitzi Bolaños Anderson

                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

THE DOWNTOWN SOUP KITCHEN                    )
d/b/a DOWNTOWN HOPE CENTER,                  )
                                             )
              Plaintiff,                     )
                                             )
vs.                                          )
                                             )
MUNICIPALITY OF ANCHORAGE,                   )
ANCHORAGE EQUAL RIGHTS                       )
COMMISION, and MITZI BOLAÑOS                 )
ANDERSON, in her Official Capacity as        )
the Executive Director of the Anchorage      )
Equal Rights Commission,                     )
                                             )
              Defendants.                    )   Case No. 3:21-cv-00155 SLG
                                             )

                      ENTRY OF APPEARANCE AS CO-COUNSEL

       The Office of the Anchorage Municipal Attorney hereby enters Ruth Botstein and

Meagan Carmichael in this action as co-counsel on behalf of defendants Municipality of

Anchorage, Anchorage Equal Rights Commission and Mitzi Bolaños Anderson.




         Case 3:21-cv-00155-SLG Document 20 Filed 07/30/21 Page 1 of 2
         Respectfully submitted this 30th day of July, 2021.

                                                      PATRICK N. BERGT
                                                      Municipal Attorney

                                                      By: s/Ruth Botstein, s/ Meagan Carmichael
                                                             Ruth Botstein (AK Bar No. 9906016)
                                                             Meagan Carmichael (AK Bar No. 1011071)
                                                             Assistant Municipal Attorneys
                                                             Municipal Attorney’s Office
                                                             P.O. Box 196650
                                                             Anchorage, Alaska 99519-6650
                                                             Phone: (907) 343-4545
                                                             Fax: (907) 343-4550
                                                             Email: uslit@muni.org



Certificate of Service
The undersigned hereby certifies that on July 30, 2021, a
true and correct copy of the foregoing was served by
electronic means through the ECF system.

s/ Amber J. Cummings
Amber J. Cummings, Legal Secretary
Municipal Attorney’s Office




Entry of Appearance as Co-Counsel
Downtown Hope Center v. MOA, AERC; Case No. 3:21-cv-00155 SLG
Page 2 of 2
           Case 3:21-cv-00155-SLG Document 20 Filed 07/30/21 Page 2 of 2
